                                                                    i     IL
                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF VIRGINIA                  APR I 2 2019
                             Richmond Division
                                                                         I^ISTRICT COURT
DMITRIY KHAVKIN,                                            '       .RICHMOND. VA _
     Petitioner,

V.                                          Civil Action No. 3:16CV576

HAROLD W. CLARKE,

     Respondent.

                             MEMORANDUM OPINION


     Dmitriy Khavkin, a Virginia prisoner proceeding with counsel,

brings this SECOND AMENDED PETITION FOR WRIT OF HABEAS CORPUS under

28 U.S.C. § 2254 ("Second Amended § 2254 Petition," EOF No, 31).^

Respondent has filed a MOTION TO DISMISS AND RULE 5 ANSWER ("Motion

to Dismiss," ECF No. 32).       Khavkin filed a BRIEF IN OPPOSITION TO

RESPONDENT'S   MOTION   TO    DISMISS   SECOND   AMENDED   HABEAS   PETITION


("Response," ECF No. 37).        The matter is ripe for disposition.

Because the record fails to establish conclusively that Khavkin is

entitled to no relief, the Court will deny the Motion to Dismiss

without prejudice and set the matter for an evidentiary hearing.

     The thrust of Khavkin's allegations are that trial counsel

had a conflict of interest and that, as a result, counsel coerced

Khavkin to plead guilty.       As the Court has previously explained.



     ^ The Court notes that Khavkin spells his first name and last
name two different ways in his filings. (See ECF No. 31, at 1;
ECF No. 37, at 1.) This Memorandum Opinion uses the spelling in
the caption of the Second Amended Petition for Writ of Habeas
Corpus.
the task of assessing this claim, and the Motion to Dismiss, has

been complicated because of the disjointed, incomplete, and often

inconsistent manner in      which      the claims   have    been    presented

throughout the state and federal proceedings.

               I. PROCEDURAL HISTORY IN STATE COURT


     A.    Initial Criminal Proceedings

     A grand jury in the Circuit Court for the County of Brunswick,

Virginia   ("Circuit    Court")   charged    Khavkin   in    a     five-count

Indictment with one count of murder in the first degree in the

commission   of,   or   attempt   to    commit,   robbery   ("first-degree

murder"), one count of make/possess unauthorized weapon capable of

death/injury, two counts of attempted robbery, and one count of

malicious wounding.     Indictment at 1-2, Commonwealth v. Khavkin,

Nos. CR13-73-00 through 04 (Va. Cir. Ct. filed Mar. 28, 2013).            On

May 23, 2013, Joseph D. Morrisey informed the Circuit Court that

both he and James T. Maloney would be representing Khavkin, and

requested that the Court "not[e] both of us as counsel of record

for Mr. Khavkin in these matters."          Letter at 1, Khavkin, Nos.

CR13-73-00 through 04 (Va. Cir. Ct. filed May 23, 2013).             Maloney

filed a discovery motion as early as July and, in August, he

appeared in court on behalf of Khavkin to request a jury trial and

to set the trial date.     See Letter at 1, Khavkin, Nos. CR13-73-00

through 04 (Va. Cir. Ct. filed July 15, 2013); Khavkin, Nos. CR13-

73-00 through 04 (Va. Cir. Ct. Oct. 7, 2013).        On October 21, 2013,
the   Commonwealth   gave   notice   of   its    intent    to    introduce    at

sentencing evidence of Khavkin's six previous felony convictions,

including a conviction for robbery, use of a firearm in commission

of a felony, and abduction in Stafford County, Virginia in 2009.

Notice at 1, Khavkin, Nos. CR13-73-00 through 04 (Va. Cir. Ct.

filed Oct. 21, 2013).        On December 2, 2013, Morrissey filed a

Motion to Continue the December 10, 2013 trial date.                Motion to

Continue at 1-2, Khavkin, Nos. CR13-73-00 through 04 (Va. Cir. Ct.

filed Dec. 2, 2013).

      On December 5, 2013, Khavkin and the Commonwealth entered

into a Plea Agreement, pursuant to which it was agreed that:                 (1)

Khavkin would plead guilty to the lesser offense of second-degree

murder (instead of first-degree murder); (2) Khavkin would plead

guilty to the lesser offense of assault and batter, a misdemeanor

(instead of malicious wounding which is a felony); and (3) Khavkin

would plead guilty to one count of attempted robbery.                (ECF No.

26-3, at 23.) The Commonwealth agreed to nolle prosequi the charge

of make/possess vinauthorized weapon capable of death/injuiy and

one covint of attempted robbery.     (Id.)      In the Plea Agreement, the

Commonwealth and Khavkin agreed that, in exchange for his guilty

pleas, an active sentence of twenty-four years and two months for

second-degree    murder     was   appropriate,      with    no     period    of

incarceration for the attempted robbery or assault and battery

convictions.    (Id. at 23-24.)
     On December 6, 2013, the Circuit Court sentenced Khavkin to

a total of twenty-four years and two months of incarceration based

upon the terms of the Plea Agreement.          (ECF No. 34-1, at 1-2.)

Khavkin filed no appeal.

     B.     State Habeas Proceedings

     Khavkin, by counsel James S. Ellenson, filed a petition for

a writ of habeas corpus in the Circuit Court.          (ECF No. 34-2, at

1, 13.)     It is difficult to ascertain the claims that Khavkin

raised in the Circuit Court because the habeas petition did not

substantially follow the required standardized form for filing

habeas petitions in Virginia and failed to set forth numbered

claims for relief.    In the Motion to Dismiss that was filed in the

Circuit    Court,   Respondent   tried   to   remedy   that   problem   and

identified the claims that were filed in the           Circuit Court as

follows:


         a.   the trial court was without jurisdiction to
    accept the petitioner's plea;
         b.   Petitioner was incapable of entering a
    voluntary plea due to his incarceration for almost a
    year in solitary confinement prior to the entry of his
    plea;
         c.   Petitioner was abandoned by trial counsel Joe
    Morrissey, and that co-coimsel, James Maloney, was
    associated  without the petitioner's knowledge or
    consent;
         d.   trial counsel Maloney coerced petitioner into
    pleading guilty by telling the petitioner he had no
    chance to win his case;
         e.   trial counsel Maloney had a conflict                of
    interest that he never told the petitioner about.
(ECF No. 34-3, 3-4.)     The Reply that Khavkin filed in the Circuit

Court did not contest Respondent's statement of the claims that he

was making, and instead attempted to add new factual allegations.

Reply at 1-3, Khavkin v. Clarke, No. CL14-104 (Va. Cir. Ct. filed

Feb. 2, 2015). The Circuit Court granted the Commonwealth's Motion

to Strike the Reply because Khavkin "[did] not have a statutory

right to file a reply" and because his "insertion of additional

factual matters is inappropriate at this stage in the proceedings."

Khavkin, No. CL14-104, at 1 (Va. Cir. Ct. Apr. 21, 2015).       The

same day, the Circuit Court denied Khavkin's habeas petition. (ECF

No. 34-4, at 1-21.)

     Khavkin appealed to the Supreme Court of Virginia where he

presented the following assignments of error:

          1.   The circuit court erred in denying Khavkin's
     request for a plenary or evidentiary hearing . . . where
     the allegations of the illegality of the petitioner's
     detention could not be fully determined on the basis of
     recorded matters because factual disputes remained that
     could not be resolved by merely reading conflicting
     affidavits. . . .
          2.   The circuit court erred in denying Khavkin's
     petition for a writ of habeas corpus, where Khavkin's
     trial counsel, Joseph D. Morrissey and James T. Maloney,
     failed to disclose to Khavkin that Maloney had
     previously represented the alleged victim in Khavkin's
     trial, William C. Myers, who was the Commonwealth's
     primary witness against Khavkin, even as Maloney was
     pressuring Khavkin to plead guilty and asserting he
     "would guarantee that Khavkin would get life," thus
     rendering ineffective assistance of counsel under the
     Sixth Amendment . . . .


(ECF No. 34-5, at 19.)    The Supreme Court of Virginia refused the

petition for appeal.   (Id. at 1.)

                                  5
                       II.   SUBMISSIONS IN THIS COURT


      A.     Initial § 2254 Petition


      Khavkin, by counsel, filed a § 2254 petition with this Court.

The Respondent moved for dismissal.                In its review of the § 2254

Petition and the Motion to Dismiss, the Court determined that the

manner in which Khavkin had presented his claims was in disregard

of   the    applicable federal and          local rules.           That,   in turn,

frustrated     any    meaningful        analysis   of    the   §   2254    Petition.

Therefore, the Memorandum Opinion and Order entered on July 26,

2017, explained that:

      In his Brief in Opposition to the Respondent's Motion to
      Dismiss and Brief in Support ("Brief in Opposition," EOF
      No. 12), Khavkin first provides a section entitled
      "Facts Alleged in Petition for Writ of Habeas Corpus"
      and "Respondent's Statement of Facts" that once again
      are a narrative tied to no specific claim.               Khavkin also
      provides a significantly expanded legal analysis and
      different factual allegations with respect to Claims II
      and    III,    and   for    the    first   time,   submits     his   own
      affidavit . . . providing new factual allegations not
      originally included in the initial § 2254 Petition. (ECF
      No. 12-1, at 1-2; ECF No. 12-2.)

(ECF No. 21, at 3.)              The Memorandum Opinion also noted that,

"[e]ven though he significantly expanded and changed his factual

allegations, Khavkin failed to sign this Brief in Opposition under

penalty of perjury."         (Id. n.2.)      Finally, the Memorandum Opinion

explained as follows:
Rule 2(d) of the Rules Governing Section 2254 Cases
provides that an application for relief \mder § 2254
"must substantially follow either the form appended to
these rules or a form prescribed by a local district-
court rule."   Rules Governing Section 2254 Cases, R.
2(d).    Moreover, in the United States District Court for
the Eastern District of Virginia, all pro se petitions
for writs of habeas corpora must be filed on a set of
standardized forms.           See E.D. Va. Loc. Civ. R. 83.4(A).
"Covmsel filing a petition for writ of habeas corpus
need not use a standardized form, but any petition shall
contain essentially the same information as set forth on
said form." Id. (emphasis added). A pro se litigant
or an attorney proceeding in this district is required
to follow the rules of procedure.       See Davidson v.
Johnson, No. 3:08CV406, 2008 WL 4159737, at *2 (E.D. Va.
Sept. 9, 2008).
     The standardized form for filing a § 2254 petition,
or "PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF HABEAS
CORPUS   BY   A   PERSON      IN   STATE   CUSTODY"   ("standardized
form"),2 requires that the petitioner set forth each
level of appeal he pursued, and the grounds for appeal
raised therein, and any post-conviction petitions he may
have filed, the grounds raised therein, and the result
of any proceeding. Rules Governing Section 2254 Cases,
Appendix of Forms Hf 8-11. The standardized form also
requires the inmate to set forth "GROUND ONE" of his
petition and then "state the specific facts that support
your claim."      Id. f 12.        The instructions specifically
state, to provide "[s]upporting facts (Do not argue or
cite law.   Just state the specific facts that support
your claim)." Id. The inmate must also explain why he
did not exhaust his claim in state court.    Id.   Next,
the inmate must identify exactly when and where in state
court he raised each individual claim and the result of
that filing.      Id.      An inmate must complete a separate
section for each "GROUND" or claim he wishes to raise.
     Next, after an inmate sets forth his claims, he
must identify whether "all grounds for relief that you
have raised in this petition [have] been presented to


     2 The standardized form for filing § 2254 petitions
in this district        can    be foimd on the    website for the
United States District Court for the Eastern District of
Virginia, at http://www.vaed.uscourts.gov/
formsandfees/documents/AO241%20for%202254.pdf.                 This
form substantially follows the standardized form set out
in the Rules Governing Section 2254 Cases.
                                     7
the highest state court having jurisdiction" and if they
have not, the inmate must identify "which grounds have
not been so presented and give your reasons(s) for not
presenting them." Id. f 13.
     Khavkin's § 2254 Petition fails to comply with the
directive of the Rules Governing Section 2254 Cases and
the local rules that any habeas petition filed by counsel
"shall contain essentially the same information as set
forth on said form." E.D. Va. Loc. Civ. R. 83.4(A); see
Rules Governing Section 2254 Cases, R. 2(d). Khavkin's
§ 2254 Petition provides a brief procedural history that
is devoid of the specific claims that Khavkin raised
during his post-conviction proceedings in state court.
Khavkin then provides a narrative section entitled
"FACTUAL ALLEGATIONS" that is not connected to any of
the four claims for relief he later sets forth.   In his
"CLAIMS" section, Khavkin provides argument and cites
law, and provides no "specific facts that support [his]
claim[s]," as he must.    Rules Governing Section 2254
Cases, Appendix of Forms H 12.    Khavkin then fails to
identify whether he exhausted each claim or why he failed
to exhaust the claim, where he raised the claim, or the
result of the filing in state court.   Finally, after
setting forth each claim, Khavkin once again fails to
identify whether he raised these claims before the
highest state court having jurisdiction and if not, his
reasons for not presenting these claims.    Khavkin's §
2254 Petition does not follow a similar format as the
standardized form, lacks required information, and quite
simply   does  not   "contain   essentially   the   same
information as set forth on said form."    E.D. Va. Loc.
Civ. R. 83.4(A).
     "The proper use of the standardized form for filing
a § 2254 petition results in administrative convenience
and benefit to both the petitioner and the Court."
Davidson, 2008 WL 4159737, at *2. Further, here, Khavkin
apparently expects the Court and the Respondent to sift
through his narrative to glean a factual basis for his
claims. The Court declines to do so. Accordingly, the
Court will direct Khavkin, to submit a § 2254 Petition
that complies with Eastern District of Virginia Local
Civil Rule 83.4(A) and "contains essentially the same
information as set forth" on the standardized form for
filing a § 2254 Petition in the Eastern District of
Virginia. E.D. Va. Loc. Civ. R. 83.4(A).
     Moreover,   Khavkin   significantly   expanded   the
factual allegations in support of his claims in his Brief
in Opposition to the Motion to Dismiss. The Court notes
       that Khavkin must adequately set forth his grounds for
       relief and those factual allegations in support of his
       remaining claims in his § 2254 Petition.

(ECF No. 21, at 4-7.)      Accordingly, the Court denied the Motion to

Dismiss and directed Khavkin to submit an amended § 2254 petition

that comported with applicable rules for § 2254 actions.               (ECF

Nos. 21, 22.)

       Khavkin filed an Amended § 2254 Petition that contained many

of   the    same   deficiencies   and   problems as    the   initial § 2254

Petition.      (ECF No. 23.)      Therefore, by Memorandum Opinion and

Order entered on July 24, 2018, the Court again denied the Motion

to Dismiss and directed Khavkin to submit a second amended § 2254

petition that comported with the Court's directives. (ECF Nos. 29,

30.)

       B.    The Second Amended § 2254 Petition

       Khavkin filed the Second Amended § 2254 Petition that is now

before the Court.       (ECF No. 31.)       In the petition, Khavkin raises

the following claims for relief

       Claim I;      "Petitioner was denied the effective assistance of
                     counsel, as guaranteed by the Sixth and Fourteenth
                     Amendments to the United States Constitution,
                     because his counsel had a conflict of interest,
                     which neither defense counsel, nor the prosecutor
                     brought to the Court's attention, and which caused
                     his counsel to compel him to waive his right to
                     trial and plead guilty."    (Id. at 5) (emphasis
                     added).




     3 The Court corrects the capitalization and omits the emphasis
in the quotations from Khavkin's submissions.
                                        9
     Claim II: "Petitioner was denied the effective assistance of
                counsel because his conflicted counsel coerced him
                into a guilty plea and provided him with erroneous
                advice as to the consequences of a guilty plea,
                all   in   violation     of   the    Sixth    and   Fourteenth
                Amendments    to   the   United      States   Constitution,"
                (Id. at 10) (emphasis added)

     Claim III: "Petitioner was denied the effective assistance of
                counsel because his counsel provided erroneous
                advice as to the consequences of a guilty plea,
                in    violation    of     the       Sixth    and    Fourteenth
                Amendments    to   the   United      States   Constitution."
                (Id. at 12) (emphasis added)

     To begin, it appears that the second clause of Claim III is

the same as the second clause of Claim II.              Moreover, there is

little improvement in the Second Amended § 2254 Petition, in part,

because the allegations in the Second Amended § 2254 Petition

remain vague.   Although Khavkin has now inserted claim numbers

into the narrative section of factual allegations, these seem not

to be logically placed.      And, once again, the asserted facts

offered in support of the claims are scattered throughout the

Second Amended § 2254 Petition.^         Therefore, it is difficult to

discern where one claim ends and another begins, complicating the

assessment of the application of procedural bars for three distinct

claims.5 The Second Amended § 2254 Petition also contains no legal



     ^ The Court has warned that it would not "sift through his
narrative to glean a factual basis for his claims." (ECF No. 21,
at 7.)

     ® As explained in conjunction with each claim in Part III
below. Claim II includes the second part of Claim I, and Claim III
includes the second part of Claim II.    This repetition makes it
difficult for the Court to discern the parameters of each claim.
                                   10
argument which also complicates the ability of both the Respondent

and the Court to understand and analyze the substance of Khavkin's

claims.


     This state of affairs leaves but two options:                 (1) require a

Third Amended § 2254 Petition; or (2) proceed with analysis and do

the best that can be done.        The second option seems preferable at

this stage of the case.

    III. EXHAUSTION OF STATE REMEDIES AND PROCEDURAL DEFAULT


     A.     Exhaustion of State Remedies:           Legal Principles

     The exhaustion requirement "is rooted in considerations of

federal-state    comity," and in          the   Congressional      determination

reflected   in   the    federal   habeas      statutes   "that     exhaustion   of

adequate    state    remedies     will    'best    serve     the    policies    of

federalism.'"       Slavek v. Hinkle, 359 F. Supp. 2d 473, 479 (E.D.

Va. 2005) (quoting Preiser v. Rodriguez, 411 U.S. 475, 491-92 &

n.lO (1973)).       The purpose of the exhaustion requirement is "to

give the State an initial opportunity to pass upon and correct

alleged violations of its prisoners' federal rights."                  Picard v.

Connor,    404   U.S.   270,    275   (1971)     (internal    quotation    marks

omitted).

     Exhaustion has two components.             First, a petitioner must use

all available state remedies before he can apply for federal habeas

relief.    See O'Sullivan v. Boerckel, 526 U.S. 838, 844-48 (1999).

On that score, the statute provides hat a habeas petitioner "shall


                                         11
not be deemed to have exhausted the remedies available in the

courts of the State . . . if he has the right under the law of the

State     to   raise,    by   any    available    procedure,       the   question

presented."      28 U.S.C. § 2254(c).

      The second component requires a petitioner to have offered

the   state     courts   an     adequate    "opportunity"     to    address    the

constitutional claims advanced on federal                habeas.     Baldwin v.

Reese, 541 U.S. 27, 29 (2004) (quoting Duncan v. Henry, 513 U.S.

364, 365 (1995)) (additional internal quotation marks omitted).

"To provide the State            with the necessary 'opportunity,' the

prisoner must 'fairly present' his claim in each appropriate state

court (including a state supreme court with powers of discretionary

review), thereby alerting that court to the federal nature of the

claim."        Id.   (quoting    Duncan,    513   U.S.   at   365-66).        Fair

presentation demands that a petitioner must present "'both the

operative facts and the controlling legal principles' associated

with each claim" to the state courts.              Longworth v. Ozmint, 377

F.3d 437, 448 (4th Cir. 2004) (quoting Baker v. Corcoran, 220 F.3d

276, 289 (4th Cir. 2000)).          The burden of proving that a claim has

been exhausted in accordance with a "state's chosen procedural

scheme" lies with the petitioner.           Mailory v. Smith, 27 F.3d 991,

994-95 (4th Cir. 1994).




                                       12
       B.     Procedural Default:   Legal Principles

       "A distinct but related limit on the scope of federal habeas

review is the doctrine of procedural default."          Breard v. Pruett,

134 F.3d 615, 619 (4th Cir. 1998).        This doctrine provides that,

"[i]f a state court clearly and expressly bases its dismissal of

a habeas petitioner's claim on a state procedural rule and that

procedural rule provides an independent and adequate ground for

the dismissal [by the state court], the habeas petitioner has

procedurally defaulted his federal habeas claim."              Id. (citing

Coleman v. Thompson, 501 U.S. 722, 731-32 (1991)).              A federal

habeas petitioner also procedurally defaults claims when he or she

"fails to exhaust available state remedies and 'the court to which


the petitioner would be required to present his claims in order to

meet    the   exhaustion   requirement    would   now   find   the   claims

procedurally barred.'"     Id. (quoting Coleman, 501 U.S. at 735 n.l).

The burden of pleading and proving that a claim is procedurally

defaulted rests with the state.        Jones v. Sussex I State Prison,

591 F.3d 707, 716 (4th Cir. 2010) (citing cases). Absent a showing

of cause and prejudice or a fundamental miscarriage of justice,

this   Court cannot review    the   merits of a defaulted claim.       See


Harris v. Reed, 489 U.S. 255, 262 (1989).

       C.     Claims Raised In State Court


       The parties seem to agree in most part on which claims were

presented to the state courts.       Both parties agree that Claims II


                                     13
and III were not fairly presented to the Supreme Court of Virginia,

and thus are defaulted.       However, as explained in Part III.C.2

below, the parties disagree about why Claim II is defaulted.®

Next, Respondent argues that only a portion of Claim I was raised

in the petition for appeal filed in the Supreme Court of Virginia,

and only that aspect of the claim would be considered fairly

presented   for exhaustion    purposes.        It appears     that   Khavkin

disagrees with that assessment, but he does not explicitly explain

why he disagrees.     And, he insists that Claim I is an entirely new

claim.   Khavkin, however, does argue that any default should be

excused by the alleged ineffective assistance of habeas counsel

for failing to raise these claims in his state habeas proceedings.

            1.   Claim I


     In Claim I, Khavkin argues that:

            "Petitioner    was     denied      the     effective
            assistance of counsel, as guaranteed by the
            Sixth and Fourteenth Amendments to the United
            States Constitution, because his counsel had
            a conflict of interest, which neither defense
            coiinsel, nor the prosecutor brought to the
            Court's   attention,   and      which    caused   his
            counsel to compel him to waive his right to
            trial and plead guilty."


     ® As explained more fully, supra pp. 19-22, Khavkin ultimately
argues that Claim II is defaulted because it was raised by state
habeas counsel in the Circuit Court but raised poorly. Thus, he
contends ineffective assistance of habeas covinsel is the cause for
the default of Claim II. However, as Respondent correctly asserts.
Claim II was raised in the Circuit Court and the default flows
from the failure of appellate habeas counsel to pursue this Claim
in the collateral appeal. Critically, ineffective assistance of
appellate habeas counsel does not provide cause for the default of
this claim.
                                   14
(Sec. Am. § 2254 Pet. 5.)              Although Khavkin now adds an element of

coercion into the claim, he provides little support for that

conclusory assertion.            The apparent basis for the alleged coercion

is    the    statement     that, "[b]elieving            that   he   would      have    no

representation if he refused to plead guilty, and that he had no

choice but to proceed with Mr. Maloney, Petitioner was compelled

to plead guilty, and . . . did plead guilty."                    (Id. H 41.)

       In    the   state       court   proceedings,      Khavkin's       inadequacy     of

representation argument focused on the theory that trial counsel's

previous      (but      undisclosed)      representation        of   a    key   witness

assertedly created a conflict of interest that would have precluded

counsel from cross-examining the witness if the case had gone to

trial.      (ECF No. 34-2, at 5-9; ECF No. 34-5, at 30-37.)'                    For the

first       time   in    the    Second    Amended     § 2254     Petition,      Khavkin

insinuates that this conflict caused trial counsel to compel

Khavkin to plead guilty. (Sec. Am. § 2254 Pet. H 41.)                           Khavkin

contends      that:       "Although      a    conflict    of    interest    claim      was

presented in Petitioner's State Habeas Corpus Petition, [Claim I

here] has not been presented to the Virginia state courts, due to

the ineffective assistance provided by state habeas counsel in




      'Khavkin also alleged that he was imaware of this conflict
and    counsel's      "concealment       of   essential    information       about     his
prior representation of the victim was a severe lapse in his
professional duty." (ECF No. 34-5, at 35.)
                                              15
omitting material facts and failing to allege prejudice arising

from the conflict."      (Id. t 46.)

     Respondent argues that only a portion of Claim I was raised

before the Supreme Court of Virginia, where Khavkin alleged that

trial counsel had a conflict of interest because of his prior

representation of the key witness.           (Br. Supp. Mot. Dismiss         12-

14, ECF No. 34 (citations omitted).)           Respondent also notes that,

"[a]s formulated in federal habeas, however, [Claim] I, contains

factual   assertions    and   legal    argument    not   presented     to   the

Brunswick Circuit Court or the Supreme Court of Virginia."                  (Id.

f 12.)    Respondent aptly explains:

         In the Supreme Court of Virginia, Khavkin asserted
    that trial counsel^s prior representation of one of the
    complaining witnesses created a conflict of interest
    that would have precluded counsel from cross-examining
    the witness had the case proceeded to trial.               He alleged
    that    he   was   unaware   of   this    conflict   and   counsel's
    failure to inform him of it was a "severe lapse in his
    professional duty." (Petition for Appeal, Ex. 5 at 33.)
         In federal habeas, Khavkin appears to suggest that
    trial counsel's conflict caused counsel to compel
    Khavkin to plead guilty. . . . (Second Amended Fed. Pet.
    9,    41, 44).[] This new legal theory was not presented
    to the state courts at any level, and is presumably
    designed to address the lower court's ruling that
    although Khavkin had alleged an ethical failure, he had
    not alleged, much less proven, an actual conflict or any
    adverse effect on coimsel's representation. []   (Ex. 4,
    Final Order at 18-19.)   This portion of [Claim] I was
    therefore not exhausted by the petitioner's state habeas
    proceeding. Harless, 459 U.S. at 6-7; Diincan v. Henry,
    513 U.S. 364, 366 (1995) ("mere similarity" of federal
    and states claims is not sufficient to exhaust).                 See
    also Cullen v. Pinholster, 131 S. Ct. 1388, 1400 (2011)
    (holding that federal review of state court's judgment
    for reasonableness is limited to facts presented to
    state court).

                                      16
(Id. ft 13-14 (paragraph numbers omitted) (emphasis added).)

     In the Response to the Motion to Dismiss, Khavkin states:

"Petitioner concurs that the prejudice element of the claim was

not presented to the Virginia courts."           And, he concedes this

argument was not exhausted.      (Resp. 6.)    Khavkin does not squarely

address whether he continues in the view that this is an entirely

new claim, as he had argued in previous sxibmissions.          Instead, he

now says, "[t]his claim stands in precisely the same procedural

posture as the ineffective assistance of counsel claim alleged in

Belmar v. Clarke, C.A. No. 3:16CV455." (See id. at 6-7.)®          Khavkin

then implies that state habeas counsel is the cause for the default

of Claim I.    (See id.)

     Khavkin clearly argued some of           the conflict of interest

aspects of that claim in the Circuit Court and before the Supreme

Court of Virginia.     However, it is undisputed that Khavkin failed

to argue to the Circuit Court an essential element of a claim of



     ® The Court notes that Belmar is not in "precisely the same
procedural posture" as in this action. Belmar argued that he was
entitled to relief because his trial counsel failed to convey a
favorable plea offer to him; and, on state habeas, counsel failed
to allege that Belmar would have accepted the plea offer if it had
been conveyed to him. Thus, the Court concluded that counsel had
failed   to   allege   an   essential   component   of   the   ineffective
assistance of counsel claim on state habeas. Here, state habeas
counsel alleged both that counsel suffered from a conflict of
interest and that Khavkin was coerced into pleading guilty.
However, as Respondent notes, it was his "failure to sufficiently
causally link these allegations that resulted in his default."
(Reply 1, ECF No. 38.)

                                   17
conflict of    interest:     that counsel's conflict had            an adverse

effect on his representation of Khavkin.              See Mickens v. Taylor,

240 F.3d 348, 361 (4th Cir. 2001)            In the Second Amended § 2254

Petition, Khavkin provides sparse factual allegations making it

difficult    to   discern    whether      this   is   truly    a   new   claim.

Nevertheless, because Khavkin now makes allegations to support the

adverse effect element, namely that this conflict caused Khavkin

to plead guilty, the Court is constrained to find that these new

factual     allegations    fundamentally     alter     Khavkin's     claim    of

conflict of interest.        See Winston v. Kelly, 592 F.3d 535, 549

(4th Cir. 2010).      If Khavkin were to attempt to return to the

Virginia    courts   and   raise   this   altered     claim   of   conflict   of



     5 The Court acknowledges that there are two ways to assert
that coiinsel was ineffective because of a conflict of interest.
     [U]nder Strickland v. Washington, 466 U.S. 668 (1984),
     the petitioner may show that his attorney had a potential
     conflict of interest and that the potential conflict
     prejudiced his defense; or two, the petitioner may
     proceed under Cuyler v. Sullivan, 446 U.S. 335 (1980),
     where *he must establish a violation "by showing that an
     actual conflict of interest adversely affected his
     lawyer's performance.'"
Hall V. United States, 371 F.3d 969, 973 (7th Cir. 2004) (parallel
citations omitted) (some internal citations omitted). The claim
of conflict is so vaguely alleged in the Second Amended § 2254
Petition that the Court cannot discern under which theory Khavkin
proceeds.   The state courts considered this claim under Cuyler,
Respondent analyzes this claim xinder that line of decisions, and
Khavkin responds to that argument.     Moreover, proceeding under
Cuyler v. Sullivan, "places a 'lighter burden' on the [petitioner]
than Strickland because demonstrating an 'adverse effect' is
significantly easier than showing 'prejudice.'" Hall, 371 F.3d at
973 (citation omitted). The Court presumes that Khavkin intends
to proceed under Cuyler and its progeny, the easier showing to
make.
                                     18
interest, those courts would find the claim defaulted under Va.

Code Ann. § 8.01-654(B)(2). That rule provides, in pertinent part,

that:


      [A] petition [for a writ of habeas corpus] shall contain
      all    allegations     the   facts     of   which    are   known   to
      petitioner at the time of filing and such petition shall
      enumerate     all      previous        applications     and    their
      disposition. No writ shall be granted on the basis of
      any allegation the facts of which petitioner had
      knowledge at the time of filing any previous petition.

Va. Code Ann. § 8.01-654(B)(2) (West 2018). Section 8.01-654(B)(2)

generally constitutes an adequate and independent procedural bar

and thus would bar Khavkin's new claim.                See George v. Angelone,

100   F.3d   353,   363-64   (4th   Cir.      1996).        Thus,   Khavkin   has

procedurally defaulted his new claim of conflict of interest.

      Nevertheless, Respondent acknowledges that Martinez v. Ryan,

566 U.S. 1 (2012), and Trevino v. Thaler, 569 U.S. 413 (2013), may

potentially apply here and that those decisions could serve to

supply the cause component for the default of Khavkin's claim,

because even though Khavkin had counsel at his "initial-review

collateral proceeding," Khavkin argues that he was ineffective in

failing to raise the expanded aspects of Claim I. In the Response,

Khavkin indeed argues that the fact that habeas counsel provided

Khavkin with ineffective assistance of coiinsel, serves as cause

for the procedural default of this claim.                   (Resp. 6-16.)     As

discussed below, in Part III, state habeas counsel's performance

may excuse the default of Claim I.


                                        19
            2.    Claim II


     In Claim II, Khavkin argues:

          Petitioner was denied the effective assistance of
     counsel because his conflicted counsel coerced him into
     a guilty plea and provided him with erroneous advice as
     to the consequences of a guilty plea, all in violation
     of   the Sixth and      Fourteenth Amendments to the   United
     States Constitution.


(Sec. Am. § 2254 Pet. 10.)        For the first time in the Response,

Khavkin states:    "Ground II was not presented to the State courts

in any form. It is, therefore, unexhausted and defaulted." (Resp.

18.)^°    That is simply not accurate because state habeas counsel

raised this claim before the Circuit Court, and the Circuit Court

denied the claim on the merits.       Khavkin even admits that "[Claim]

II was known by Ellenson and raised in state habeas petition,

albeit inadequately."        (Id. at 19.)^^   However, it is undisputed

that this Sixth Amendment claim was not raised before the Supreme

Court of Virginia and is therefore, barred from review here, absent

cause and prejudice, or a fundamental miscarriage of justice.

     Khavkin asserts that "the default is excused, however, by the

ineffectiveness of state habeas counsel."       (Id. at 18.)   To begin,

the record shows that state habeas counsel raised this claim before




     ^0 In all other previous versions of the Response, Khavkin
did not dispute Respondent's statement that Claim II was raised
in Khavkin's state habeas petition in the Circuit Court.

          Khavkin's argument supporting this new contention that
Ellenson did not raise this claim is circular and makes little to
no sense.    (Resp. 19-20.)
                                     20
the Circuit Court and the Circuit Court denied the claim on the

merits.    Therefore, the alleged ineffective assistance of habeas

counsel in the Circuit Court cannot serve as the cause for the

default of this claim.


     Instead, as pled here, the relevant assertion is that state

habeas appellate    counsel did not raise   this claim   before   the

Supreme Court of Virginia.     However, ineffective assistance of

habeas appellate counsel cannot serve as the cause for the default

of this claim.   Martinez holds that it applies only to the initial-

review collateral proceeding for raising claims of trial counsel

error.    See Atkins v. Holloway, 792 F.3d 654, 661 (6th Cir. 2015)

(citations omitted); Johnson v. Warden of Broad River Corr. Inst.,

No. 12-7270, 2013 WL 856731, at *1 (4th Cir. Mar. 8, 2013) (citing

Martinez, 566 U.S. at 16).      As the Supreme Court explained in

Martinez, its rule did not "concern attorney errors in other kinds

of proceedings including appeals from initial-review collateral

proceedings . . . ." Martinez, 566 U.S. at 16.     In circumstances

similar to those in this case, the Fourth Circuit has explained:

           Thus, even assuming that Johnson could raise his
     instant ineffective assistance claim for the first time
     only in his state postconviction proceeding, he was
     represented by counsel at his postconviction hearing,
     and his claim was properly exhausted at that hearing.
     Instead,   Johnson is asserting that his attorney
     improperly failed to preserve his ineffective assistance
     claim on appeal from the denial of his postconviction
     petition.   However, Martinez assures that Johnson got
     his day in court at his original postconviction hearing;
     "deprivation of a second day [i.e. an appeal] does not


                                 21
       constitute cause."          Arnold v. Dormire, 675 F.3d 1082,
       1087 (8th Cir. 2012).
            Accordingly,   because    Johnson   alleges    only
       ineffective assistance of appellate postconviction
       counsel, his allegations do not constitute cause for his
       failure to exhaust imder the limited exception in
       Martinez. Instead, his claims falls under the general
       Coleman      rule     that      ineffective     assistance        of
       postconviction counsel          cannot   constitute   cause       for
       procedural default.

Johnson, 2013 WL 856731, at *1 (alterations and emphasis in

original).        Because    the    ineffective    assistance     of   appellate

counsel cannot seirve as cause for the procedural default of Claim

II, this claim is barred from review here.             See Norris v. Brooks,

794 F.3d 401, 405 (3d Cir. 2015) (citations omitted) (explaining

that Martinez "applies only to attorney error causing procedural

default    during       initial-review       collateral    proceedings,        not

collateral appeals"); Atkins, 792 F.3d at 661; Johnson, 2013 WL

856731, at *1; Arnold, 675 F.3d at 1087.^2




     12 Cf. Davila v. Davis, 137 S. Ct. 2058, 2062-63 (2017)
(refusing to extend rule in Martinez to ineffective assistance of
appellate counsel claims); Reed v. Stephens, 739 F.3d 753, 778
n.l6    (5th     Cir.   2014)   (citations      omitted)   ("To    the    extent
[appellant]       suggests      that     his      ineffective-assistance-of-
appellate-counsel claims also should be considered under Martinez,
we decline to do so."); Dansby v. Hobbs, 766 F.3d 809, 833 (8th
Cir. 2014) (citations omitted) (finding that Martinez only applies
in "limited circumstances involv[ing] a claim that trial counsel
was constitutionally ineffective"), cert. denied sub nom. Dansby
V. Kelley, 136 S. Ct. 297 (2015); Gore v. Crews, 720 F.3d 811, 816
(11th Cir. 2013) ("By its own emphatic terms, the Supreme Court's
decision in Martinez is limited to claims of ineffective assistance
of trial counsel that are otherwise procedurally barred due to the
ineffective assistance of post-conviction counsel."); Banks v.
Workman, 692 F.3d 1133, 1148 (10th Cir. 2012) ("Martinez applies
only to *a prisoner's procedural default of a claim of ineffective
                                        22
     Although Claim II, standing alone, is barred from review here,

the facts supporting Claim II are part and parcel of Claim III.

In Claim II, Khavkin argues that first, he was coerced by counsel

into pleading guilty, and second, that counsel provided Khavkin

erroneous   advice   about   how   the    guilty plea   would    affect   his

suspended time for a sentence he was serving from Stafford County.

Claim III again argues that counsel provided erroneous advice about

how his guilty plea would affect his suspended time.              The facts

presented in support of Claim II can be considered in assessing

Claim III even though Claim II fails for the reason set forth

above.


            3.   Claim III


     In Claim III, Khavkin argues:

            Petitioner was denied the effective assistance of
     counsel because his counsel provided erroneous advice as
     to the consequences of a guilty plea, in violation of
     the Sixth and Fourteenth Amendments to the United States
     Constitution.


(Sec. Am. § 2254 Pet. 12.)     Both parties agree that this claim is

defaulted because    Khavkin failed fairly to present it to the

Supreme Court of Virginia.         Once again, Khavkin argues that the

ineffective assistance of state habeas counsel in the Circuit Court


serves as the cause for the default of this claim.              As explained

below, it is necessary to take evidence to decide whether the



assistance at trial,' not to claims of deficient performance by
appellate counsel." (quoting Martinez, 566 U.S. at 9)).

                                     23
ineffective assistance of counsel was not the cause for Khavkin's

default of Claim III.



 IV.    INEFFECTIVE ASSISTANCE OF COUNSEL AS CAUSE FOR THE DEFAULT


       A.   Applicable Law

       "An attorney error does not qualify as *cause' to excuse a

procedural default unless the error amoimted to constitutionally

ineffective assistance of counsel."              Davila v. Davis, 137 S. Ct.

2058, 2062 (2017).          In Martinez v. Ryan, 566 U.S. 1 (2012), the

Supreme Court announced an "'equitable . . . qualification' of the

rule in Coleman that applies where state law requires prisoners to

raise claims of          ineffective assistance of trial counsel 'in an

initial-review       collateral      proceeding,'     rather      than    on   direct

appeal."    Davila, 137 S. Ct. at 2065 (quoting Martinez, 566 U.S.

at 16, 17). Specifically, the Court held that, in such situations,

"'a procedural default will not bar a federal habeas court from

hearing a substantial claim of ineffective assistance at trial if

the    default     results    from   the     ineffective   assistance          of   the


prisoner's counsel in the collateral proceeding."                      Id. (quoting

Martinez, 566 U.S. at 17).

       After Martinez, a federal habeas petitioner who seeks to raise

an     otherwise     procedurally        defaulted    claim       of     ineffective

assistance of trial counsel,

       may do so only if: (1) the ineffective-assistance-of-
       trial-coimsel       claim    is   a   substantial   one;        (2)   the
       "cause"     for    default    "consist[s]     of   there    being       no

                                          24
     counsel or only ineffective counsel during the state
     collateral review proceeding"; (3) "the state collateral
     review proceeding was the initial review proceeding in
     respect to the ineffective-assistance-of-trial-counsel
     claim"; and (4) state law "requires that an ineffective-
     assistance-of-trial-counsel      claim   be   raised   in   an
     initial-review collateral proceeding,"

Fowler V. Joyner, 753 F.3d 446, 461 (4th Cir. 2014) (alteration in

original) (quoting Trevino v. Thaler, 569 U.S. 413, 423 (2013)),

cert. denied, 135 S. Ct. 1530 (2015).     Here, the third and fourth

elements are satisfied "because Virginia requires ineffective-

assistance-of-counsel claims to be raised only in an initial-

review collateral proceeding."     Juniper v. Zook, 117 F. Supp. 3d

780, 789 (E.D. Va. 2015) (citing Lenz v. Commonwealth, 544 S.E.2d

299, 304 (Va. 2001)).

     To satisfy the first element, a petitioner must "demonstrate

that the underlying ineffective-assistance-of-trial-counsel claim

is a substantial one, which is to say that the prisoner must

demonstrate that the claim has some merit." Martinez, 566 U.S. at

14 (citing Miller-El v. Cockrell, 537 U.S. 322 (2003)). To satisfy

the second element of Martinez, the petitioner must demonstrate

either that he lacked counsel during his state post-conviction

proceedings or that post-conviction counsel "was ineffective under

the standards of Strickland v. Washington, 466 U.S. 668 (1984)."

Martinez, 566 U.S. at 14 (parallel citations omitted).




                                 25
       As this Court has observed, analysis of the first and second

Martinez elements "blend together."        Juniper, 117 F, Supp. 3d at

790.


       Specifically, the prejudice prong for habeas-level
       ineffectiveness requires a consideration of the merits
       of   the iinderlying   trial-level ineffectiveness   claim,
       because Strickland prejudice requires consideration of
       "whether it is *reasonably likely' the result would have
       been different" in that proceeding.        Harrington v.
       Richter, 562 U.S. 86, 112 (2011) (quoting Strickland,
       466 U.S. at 693). In reviewing a Martinez claim, a court
       asks whether the state-level habeas proceeding would
       have come to a different result if habeas counsel brought
       forward the trial-level ineffectiveness claim.       "Thus,
       the facts that bear on the Strickland prejudice analysis
       and the Martinez substantiality analysis will largely be
       the same," because both questions ask a court to consider
       the merits of that imderlying claim. Teleguz v. Davis,
       No. 7:10-CV-254, 2014 WL 3548982, at *24 (W.D. Va. July
       17, 2014).     Somewhat circuitously, therefore, the
       Martinez exception to the procedural-default bar
       includes within it consideration of the merits of the
       procedurally defaulted claim.

Id. (parallel citations omitted).        It may often be the case that

upon review of the paper record alone the Court will be able to

reject the new ineffective assistance of coimsel claim as failing

to have "some merit."         Teleguz v. Zook, 806 F.3d 803, 818 (4th

Cir. 2015) (quoting Martinez, 566 U.S. at 15); Richey v. Cartledge,

653 F. App'x 178, 186 (4th Cir. 2016).         However, if the record

fails to conclusively show that the petitioner cannot demonstrate

cause to excuse his default pursuant to Martinez, the Court may be

called upon to conduct an evidentiary hearing to resolve the

threshold Martinez issue.        Hill v. Glebe, 654 F. App'x 294, 295

(9th Cir. 2016) (citing Detrich v. Ryan, 740 F.3d 1237, 1246-48

                                    26
{9th Cir. 2013)).     With these principles in mind, the Court turns

to the first and second elements of Martinez for Khavkin's Claims

I and III.


      B.   Claim I - Conflict Of Interest


      In Claim I, Khavkin argues:          "Petitioner was denied the

effective assistance of covinsel, as guaranteed by the Sixth and

Fourteenth Amendments to the United States Constitution, because

his counsel had a conflict of interest, which neither defense

counsel, nor the prosecutor, brought to the Court's attention."

(Sec. Am. § 2254 Pet. 5.)           In support of his claim, Khavkin

indicates that "Mr. Maloney had previously represented William

Myers, the alleged victim in the malicious wounding count and one

of the attempted robbery charges, on a charge of robbery in the

Circuit Court of the City of Petersburg."          (Id. f 30.)   According

to Khavkin, he was unaware of the conflict and did not waive it,

and only learned about the potential conflict from state habeas

counsel.     (Id. ft 37-38, 45.)     Khavkin asserts that "Mr. Maloney

is   presumed   to   have   known   confidential   information   from   his

representation of Myers" and, "[o]n information and belief, Mr.

Maloney actually knew confidential infomation." (Id. ff 31-32.)

Khavkin    concludes,       "[b]elieving   that    he   would    have   no

representation if he refused to plead guilty, and that he had no

choice but to proceed with Mr. Maloney, Petitioner was compelled

to plead guilty, and did plead guilty."        (Id. f 41.)


                                     27
      As a threshold matter, imder the first element, Khavkin's

ineffective assistance claim may have "some merit."            Martinez, 566

U.S. at 14.     To establish ineffective assistance of counsel based

on a conflict of interest, Khavkin "must establish that an actual

conflict of interest adversely affected his lawyer's performance."

Cuyler   v.    Sullivan,   446   U.S.   335,   350   (1980).     If   Khavkin

establishes that his counsel labored imder an actual conflict of

interest and that coimsel's conflict adversely affected counsel's

performance, a presumption of prejudice arises.           See Stephens v.

Branker, 570 F.3d 198, 209 (4th Cir. 2009) (citing Strickland v.

Washington, 466 U.S. 668, 692 (1984)).

      However, the mere "possibility of [a] conflict [of interest]

is insufficient to impugn a criminal conviction."                Cuyler, 446

U.S. at 350.     Thus, to demonstrate an actual conflict of interest

exists, Khavkin "must show that [his] interests diverge[d] [from

his attorney's] with respect to a material factual or legal issue

or to a course of action."       Stephens, 570 F.3d at 209 (alterations

in original) (some internal quotation marks omitted) (quoting

Gilbert v. Moore, 134 F.3d 642, 652 (4th Cir. 1998)), and "that

the   actual    conflict   of    interest   compromised    his    attorney's

representation."    Id.    "This occurs *when an attorney takes action

for one client that is necessarily adverse to another, or when an

attorney fails to take action for one client for fear of injuring

another.'"     Id. (quoting Jones v. Polk, 401 F.3d 257, 267 (4th


                                     28
Cir. 2005)).      The United States Court of Appeals for the Fourth

Circuit employs a three-part inquiry for analyzing this second

element:


      First,     the   petitioner    must       identify    a    plausible
      alternative defense strategy or tactic that his defense
      counsel might have pursued.         Second, the petitioner must
      show that the alternative strategy or tactic was
      objectively reasonable under the facts of the case known
      to the attorney at the time of the attorney's tactical
      decision.   [To demonstrate objective reasonableness,]
      the petitioner must show that the alternative strategy
      or tactic was "clearly suggested by the circumstances."
      Finally, the petitioner must establish that the defense
      counsel's failure to pursue that strategy or tactic was
      linked to the actual conflict.

Id. (alteration in original) (emphasis added) (quoting Mickens v.

Taylor, 240 F.3d 348, 361 (4th Cir. 2001)).

      Khavkin has presented sufficient evidence at this juncture to

show that trial counsel performed deficiently by operating under

a   potential    conflict   of    interest.           Maloney   previously     had

represented a key witness in the case and he failed to inform his

client of this potential conflict or put it on the record before

the   Circuit   Court.   The     record    in   its   current   state   does   not

establish that the potential conflict ripened into an actual

conflict or that the conflict compromised Maloney's representation

of Khavkin."     Nonetheless, the record is sufficient to necessitate



         The    Court notes that the current Second Amended § 2254
Petition lacks any allegations regarding whether any alleged
potential conflict of interest adversely affected trial counsel's
representation.   At most, in the recitation of Claim I, Khavkin
states that the conflict of interest "caused his counsel to compel
him to waive his right to trial and plead guilty," and in the
                                      29
a hearing on that point, because it is difficult to understand

from the record why Maloney would not disclose what clearly should

have been disclosed, and it is likely that Maloney received from

the previous client information that could have been used to cross-

examine him when he testified against Khavkin.

     As to the second element of Martinez, the record reveals that

Khavkin may have received the ineffective assistance of counsel

during his state habeas proceedings.     State habeas counsel clearly

raised the claim that counsel had a conflict of interest stemming

from his prior representation of the complaining witness and that

counsel   never   notified   Khavkin   about   the   existence   of   this


conflict.    State habeas counsel provided lengthy argument and

factual support for this claim, including that Khavkin's conflict

of interest "render[ed] the guilty plea invalid."        (ECF No. 34-2,

at 9; see ECF No. 34-5, at 30-37.)         State habeas counsel also

raised a separate claim in the Circuit Court that counsel induced

Khavkin "to plead guilty to the crime of murder, notwithstanding

that counsel had a conflict of interest."        (ECF No. 34-2, at 4.)

Khavkin now faults counsel because he failed to plead "prejudice"

in his conflict claim.


     State habeas counsel pled the conflict claim under Cuyler v.

Sullivan, 446 U.S. 335 (1980) and Mickens v. Taylor, 535 U.S. 162




recitation of Claim II, Khavkin states that "conflicted counsel
coerced him into a guilty plea." (Sec. Am. § 2254 Pet. 5, 10.)
                                  30
(2002), the appropriate prevailing law for a conflict of interest

claim.     Under that authority, "a defendant who shows that a

conflict   of    interest    actually       affected   the   adequacy of       his

representation need not demonstrate prejudice in order to obtain

relief."     Cuyler,   446   U.S.     at    349-50.    In    the    state   habeas

petition, state habeas counsel argued that an actual conflict of

interest   existed    because   counsel      "could    not   have   ever    cross-

examined [the witness] were the case to go to trial."                   (ECF No.

34-2, at 8.)"     However, state habeas counsel failed to plead all

of the elements of a conflict of interest claim: to wit: that

because of this conflict, Khavkin suffered some adverse effect.

Because state habeas counsel failed to plead an essential element

of a conflict of interest claim, the Court concludes that Khavkin

has made a sufficient preliminary showing that state habeas counsel

performed deficiently by failing to plead in a proper manner

Khavkin's conflict of interest claim.              The record is sparse on

this point but it is sufficient to necessitate an evidentiary

hearing.

      At this jimcture, material facts remain in dispute respecting

the   adequacy   of   coimsel   and    whether    Khavkin     can    demonstrate

prejudice from any omissions of trial counsel or habeas counsel.

Juniper, 117 F. Supp. 3d at 790 (observing that "the Martinez



      " Notably, federal habeas counsel does not allege this fact
in the Second Amended § 2254 Petition.

                                       31
exception        to     procedural-default            bar     includes      within       it

consideration of the merits of the procedurally defaulted claim").

Under     such    circumstances,            Khavkin     should    "be     afforded       an

evidentiary hearing to develop a proper factual record," to resolve

the threshold Martinez issue.                Hill, 654 F. App'x at 295 (citing

Detrich, 740 F.3d at 1246-48).

     C.     Claim III- Ineffective Assistance Of Habeas Counsel With
            Respect To His Guilty Plea

     Claim III is in two parts:                   (1) a denial of the effective

assistance       because      counsel       allegedly       coerced   a    guilty      plea

(apparently because of the conflict of interest); and (2) counsel

allegedly provided erroneous advice about the consequences of a

guilty plea (apparently that the guilty plea would activate a

suspended sentence).

     Taking       the       last   contention      first,     Khavkin      argues      that

"[p]etitioner         was    denied   the     effective      assistance     of   counsel

because     his       counsel      provided       erroneous     advice     as    to     the

consequences of a guilty plea, in violation of the Sixth and

Fourteenth Amendments to the United States Constitution."                             (Sec.

Am. § 2254 Pet. 12.)           At the time of the incident in the Brunswick

County     case,        Khavkin       was     incarcerated       in       Lawrenceville

Correctional Center for a 2009 conviction in the Circuit Court of

Stafford County for robbery, use of a fireainn in the commission of




                                             32
a felony, and abduction.     Notice at 1, Commonwealth v. Khavkin,

Nos, CR13-73-00 through 04 (Va. Cir. Ct. filed Oct. 21, 2013).   He

was given a twenty-five-year sentence with a total of eighteen

years suspended.   Id.   A guilty plea to the charges in Brunswick

County would be the basis for revoking the suspended part of the

Stafford County sentence.

     In discussing Claim II (which contains the same contention),

Khavkin argues that his trial coiinsel "erroneously advised that

the aforesaid suspended sentence could not, and would not, be

imposed based upon his plea and conviction for the offenses in

Brunswick County that are the subject of this Petition."     (Sec.

Am. § 2254 Pet. f 49.)"     Khavkin contends that "[a]ny reasonably

competent attorney would know that 'keeping the peace' and being

of 'good behavior' are conditions of every suspended sentence"




        Khavkin appears to downplay his prior convictions and
states that he "was serving time for a robbery conviction in
Stafford County, Virginia, to which he pleaded 'no contest.'"
(Sec. Am. § 2254 Pet. ^ 48.)

    " Notably, no affidavit of trial counsel exists because
Khavkin refused to allow counsel to provide one.     During state
habeas proceedings. Respondent filed a Motion for the Provision of
an Affidavit by Trial Counsel because trial counsel refused to
provide an affidavit without a court order due to ethics rules.
Motion for the Provision of an Affidavit by Trial Counsel at 1-4,
Khavkin, CL14-04 (Va. Cir. Ct. filed Dec. 19, 2014). Respondent
requested that Khavkin endorse an order permitting counsel to
provide an affidavit to the Respondent. However, Khavkin refused
to agree to the entry of such an order, and counsel was unable to
provide an affidavit. See Letter at 1, Khavkin, CL14-04 (Va. Cir.
Ct. filed Dec. 29, 2014); Motion for Extension at 1, Khavkin, CL14-
04 (Va. Cir. Ct. filed Dec. 29, 2014).
                                 33
(id. t 50), and "[c]ompetent counsel would have realized that a

court that had given [Khavkin] a suspended sentence would almost

certainly impose some, or all, of that sentence for a conviction

of second degree murder occurring in prison while serving the

active sentence the court had imposed."              (Id. H 52.)    On those

points, Khavkin is correct.         Finally, Khavkin contends that he

would not have accepted the Plea Agreement and would have insisted

on proceeding to trial, but for, counsel's deficient advice.              (Id.

It 57-58.)

       As a threshold matter, imder the first element of Martinez,

the Court must examine whether the consequences component of Claim

III has "some merit."    Martinez, 566 U.S. at 15 (citation omitted).

To    demonstrate   ineffective   assistance    of   counsel,   a   convicted

defendant must show, first, that counsel's representation was

deficient and, second, that the deficient performance prejudiced

the    defense.     Strickland, 466   U.S.     at 687.     To   satisfy   the

deficient performance prong of Strickland, the convicted defendant

must overcome the "'strong presumption' that counsel's strategy

and tactics fall 'within the wide range of reasonable professional

assistance.'"     Burch v. Corcoran, 273 F.3d 577, 588 (4th Cir. 2001)

(quoting Strickland, 466 U.S. at 689).           The prejudice component

requires a convicted defendant to "show that there is a reasonable

probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different.             A reasonable


                                    34
probability is a probability sufficient to undermine confidence in

the    outcome."    Strickland,    466    U.S.   at    694.   In     analyzing

ineffective assistance of counsel claims, it is not necessary to

determine whether counsel performed deficiently if the claim is

readily dismissed for lack of prejudice.          Id. at 697.

       In the context of a guilty plea, the Supreme Court modified

the second prong of Strickland to require a showing that "there is

a     reasonable   probability    that,    but   for     counsel's    errors,

[petitioner] would not have pleaded guilty and would have insisted

on going to trial."      Hill v. Lockhart, 474 U.S. 52, 59 (1985).

Concluso3:Y assertions in the pleadings that Khavkin would not have

pled guilty if he had received better assistance from counsel are

not dispositive of the issue.        See United States v. Mora-Gomez,

875 F. Supp. 1208, 1214 (E.D. Va. 1995).              Rather, "[tjhis is an

objective inquiry and [highly] dependent on the likely outcome of

a trial had the defendant not pleaded guilty."            Meyer v. Branker,

506 F.3d 358, 369 (4th Cir. 2007) (internal citation omitted)

(citing Hill, 474 U.S. at 59-60).        The Court looks to all the facts

and circumstances surrounding a petitioner's plea, including the

likelihood of conviction and any potential sentencing benefit to

pleading guilty.     See id. at 369-70.      In conducting the foregoing

inquiry, the representations of the defendant, his lawyer, and the

prosecutor during the plea proceedings, "as well as any findings

made by the judge accepting the plea, constitute a formidable


                                    35
barrier in any subsequent collateral proceedings."              Blackledge v.

Allison, 431 U.S. 63, 73-74 (1977).            Thus, "[a]bsent clear and

convincing evidence to the contrary, a defendant is bound by the

representations he makes under oath during a plea colloquy."

Fields V. Att^y Gen, of Md., 956 F.2d 1290, 1299 (4th Cir. 1992)

(citations omitted).

     On this record, the "consequences" component of Claim III

fails.    First,    during     the   plea   colloquy,     the   Circuit    Court

specifically advised Khavkin that his conviction and sentence

could affect his suspended time.             Second, the plea agreement

reflected the same advice.           (See Dec. 5, 2013 Tr. 8.)            Third,

before he pled guilty, Khavkin made sworn representations to the

Circuit   Court    that   he   understood    that   the    guilty    plea   and

conviction could affect any prior suspended time. (Dec. 5, 2013

Tr. 8.)   And, as explained above, "[a]bsent clear and convincing

evidence to the contrary, [Khavkin] is bovind by the representations

he makes under oath during a plea colloquy."            Fields, 956 F.2d at

1299 (citation omitted).       Khavkin's allegations that he would not

have pled guilty if he had known of the possibility that his

suspended time for his prior convictions could be revoked directly

contradicts his sworn representations to the Circuit Court, and

those recent allegations are palpably incredible.                   See United

States V. Lemaster, 403 F.3d 216, 221 (4th Cir. 2005) (explaining

that "allegations in [habeas petition] that directly contradict


                                      36
the petitioner's sworn statements made during a properly conducted

Rule 11 colloquy are always 'palpably incredible' and 'patently

frivolous or false'" (quoting Crawford v. United States, 519 F.2d

347, 350 (4th Cir. 1975))).     In addition, the plea hearing cured

any   allegedly   deficient   advice   from   counsel   concerning   any

suspended time.    United States v. Foster, 68 F.3d 86, 88 (1995)

(quoting United States v. Lambey, 974 F.2d 1389, 1395 (4th Cir.

1992)).

      Khavkin's explanation for why he should not be bound by his

statements under oath is that "[p]rior to the hearing, [counsel]

gave [him] the answers for the plea colloquy, which [Khavkin]

parroted back in court." (Sec. Am. § 2254 Pet. K 29.)       That simply

will not carry the day.   So, the "consequences" component of Claim

III fails.


      The coercion component of Claim III, however, is not so frail.

For his part, Khavkin says that he made clear to Morrissey "that

he was not guilty and wanted to go to trial," but that Maloney and

Morrissey would not defend him at trial because Maloney told him

that "(a) there was no chance to win the case; (b) Petitioner had

to plead guilty; (c) if he went to trial, he guaranteed Petitioner

would receive a life sentence; and (d) he would not try the case,

regardless of Petitioner's desires."      (Id.     16, 23-.)   Although

these allegations are made in support of Claim I, they are equally

pertinent to the "coercion" component of Claim III.


                                  37
     Khavkin also says that "Maloney overrode Petitioner's desire

and intent to have a trial, and coerced him into pleading guilty,

despite Petitioner's contrary wishes and goals, by telling him he

had no alternative to entering into the plea agreement . . . and

that Maloney was aware [that] Petitioner had substantial [defenses

to the charges]       (Id. f 25.)^'     The theory is that these

circumstances coerced Khavkin into a guilty plea.          And, to that

Khavkin contends   that the advice    was borne of   the   conflict of

interest discussed in Claim I.

     To decide the "coercion" component of Claim III, the Court

must hear from Khavkin and from his counsel to determine whether


there was a conflict of interest (which there appears to have been)



    " At no time in the Second Amended § 2254 Petition or in the
Response does Khavkin deny that he is guilty of attempted robbery
or killing the victim.
     Khavkin states that his former counsel, Joe Morrisey,
received a statement from Khavkin's co-defendant that he never saw
Khavkin stab anyone, and that Morrisey was told by the D.O.C.
Investigator that the stabbing may have been an accident, thus,
Khavkin believed that he had a good defense at trial based on this
statement.   (Sec. Am. § 2254 Pet. f IV.)     However, in a sworn
statement provided by Morrisey in support of Respondent's Motion
to Dismiss filed in the Circuit Court, Morrissey explained that no
good defense existed:
          As we got closer to the trial date, Mr. Maloney and
     I had daily conversations regarding this case. In due
     course, it became abundantly clear that the co-
     defendant, Mr. Crews, was going to testify on behalf of
     the   Commonwealth    and    incriminate   our        client.
     Additionally, numerous pieces of blood laden clothing
     including incriminating DNA, were going to incriminate
     the defendant.   After a thorough discussion with our
     client, it was Mr. Khavkin's decision to plead guilty.
(ECF No. 34-3, at 59.)

                                 38
and whether any conflict precipitated advice for Khavkin to do

what he did not want to do (plead guilty).

    As to the second element of Martinez, the record reveals that

Khavkin may have received the ineffective assistance of counsel

during his state habeas proceedings.     Because the claim has "some

merit," Khavkin has made a sufficient preliminary showing that

state habeas counsel should have raised this claim.



                            V. CONCLUSION


     For the foregoing reasons, the Motion to Dismiss (ECF No. 32)

will be denied without prejudice.      The parties are directed to

contact the Court on April 22, 2019 at 3:30 p.m. by telephone

conference so that    the   matter can be   set for an evidentiary

hearing.   Because it is necessary to the resolution of this matter,

the Court will require testimony from the following:        (1) Joseph

D. Morrissey; (2) James T. Maloney; (3) James S. Ellenson; and,

(4) Dmitry Khavkin.   The parties may call other witnesses if they

provide notice thereof not later than fourteen (14) days before

the evidentiary hearing.

     It is so ORDERED.



                                                /s/
                                Robert E. Payne
                                Senior Uhited States District Judge

Richmond, Virginia
Date: April f     2019



                                 39
